Citation Nr: 0712943	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-25 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as due to exposure to herbicides, DDT, and 
other chemicals.  

2.  Entitlement to service connection for a right hand 
tremor, claimed as due to exposure to herbicides, DDT, and 
other chemicals.  

3.  Entitlement to service connection for breathing problems, 
claimed as due to exposure to herbicides, DDT, and other 
chemicals.  

4.  Entitlement to service connection for a cyst on the 
spine, claimed as due to exposure to herbicides, DDT, and 
other chemicals.  

5.  Entitlement to service connection for hypertension, 
claimed as due to exposure to herbicides, DDT, and other 
chemicals.  

6.  Entitlement to service connection for left leg 
neuropathy, claimed as due to exposure to herbicides, DDT, 
and other chemicals.  

7.  Entitlement to service connection for anxiety and 
depression, claimed as due to exposure to herbicides, DDT, 
other chemicals, and stress.  

8.  Entitlement to service connection for a heart condition 
with bundle branch block, claimed as due to exposure to 
herbicides, DDT, other chemicals, and stress.  

9.  Entitlement to service connection for degenerative 
arthritis of the back, claimed as due to exposure to 
herbicides, DDT, and other chemicals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for non-Hodgkin's lymphoma, a right hand tremor, 
breathing problems, a cyst on the back, left leg neuropathy, 
anxiety with depression, hypertension, right bundle branch 
block, and degenerative arthritis of the cervical and lumbar 
spine.  

A June 2004 letter informed the veteran that his Form 9 
(substantive appeal) was not timely, as the veteran was 
issued a statement of the case (SOC) on April 15, 2004, and 
the Form 9 was received more than 60 days after that date.  
See 38 C.F.R. § 20.302(b) (2006).  

In a June 2004 letter the veteran indicated that he hand 
delivered his Form 9 to a Disabled American Veterans National 
Service Officer at the RO on June 9, 2004.  A June 2005 
supplemental SOC (SSOC) indicated that the veteran's claims 
remained on appeal, thus suggesting that the RO accepted the 
June 2004 Form 9 as timely.  

In any event, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board may waive the timely 
filing of a substantive appeal, even if the veteran has not 
submitted a request for extension of the time period in which 
to file the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); but c.f. Roy v. Brown, 5 Vet. App. 554, 556 (1993) 
(holding that an extension of time in which to file a 
substantive appeal could not be granted unless a request for 
extension was made in accordance with the provisions of 
38 C.F.R. § 20.303).  

Moreover, the Court has essentially held that the Board must 
accept appeals even if the substantive appeal is untimely, 
where there is no evidence that the RO closed the appeal, and 
it treated the appeal as timely.  Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, the 
RO certified the appeal to the Board.  Accordingly, the Board 
waives the filing of a timely substantive appeal in this 
case, because there is no indication that the RO closed the 
appeal, and the certification lead the veteran to believe 
that he had timely perfected his appeal.  

In his June 2004 Form 9 the veteran requested a hearing 
before a hearing officer at the RO (RO hearing).  A July 2004 
letter informed the veteran that the RO hearing was scheduled 
for August 2004.  In an August 2004 statement, the veteran 
requested that the RO hearing be postponed.  A December 2006 
Report of Contact reflects that the veteran wanted a hearing 
before a Veterans Law Judge sitting at the RO (Travel Board 
hearing) and no loner wanted an RO hearing.  However, in a 
February 2007 letter, the veteran indicated that he wished to 
withdraw his request for a hearing before a member of the 
Board Veterans' Appeals, and that he wanted his appeal 
considered on the record.  Thus, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.702(e).   

In his November 2003 notice of disagreement (NOD), the 
veteran raised a claim of entitlement to service connection 
for rashes and blisters around his neck and wrists.  This 
claim has not been adjudicated and is referred to the RO for 
appropriate action.  An April 2005 rating decision denied 
service connection for bilateral hearing loss.  The veteran 
did not appeal this rating decision.  In January 2007 the 
veteran again claimed entitlement to service connection for 
hearing loss.  The request to reopen a claim of entitlement 
to service connection for hearing loss is also referred to 
the RO for appropriate action.  

The issues of entitlement to service connection for non-
Hodgkin's lymphoma, a right hand tremor, breathing problems, 
anxiety and depression, a heart condition with bundle branch 
block, and degenerative arthritis of the back are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of a current disability 
involving a cyst on the spine.  

2.  The veteran does not currently have hypertension.  

3.  Left leg neuropathy has not been shown by competent 
medical evidence to be etiologically related to service.  


CONCLUSIONS OF LAW

1.  A disability involving a cyst on the spine was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 (2006).  

3.  Left leg neuropathy was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A February 2002 VCAA letter informed the veteran of the 
information and evidence required to establish service 
connection for hypertension.  A February 2005 VCAA letter 
informed him of the information and evidence required to 
establish service connection for a cyst on the spine, left 
leg neuropathy, and hypertension.  These VCAA letters 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing enough information about the records and any 
necessary releases to enable VA to request them from the 
person or agency that had them.  

Finally, with respect to the fourth element, the February 
2005 VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the veteran was adequately advised of the fourth 
element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial decision in this case.  However, 
the timing deficiency was remedied by issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The June 2005 
and December 2006 SSOCs considered the claims based on all 
the evidence of record.  These readjudications acted to 
remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

A July 2006 VCAA letter provided notice regarding disability 
ratings and effective dates.  This letter also had a timing 
deficiency which was remedied by readjudication of the claims 
in the December 2006 SSOC.  Thus, the veteran has received 
all required notice.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's VA and private treatment records have been 
associated with the claims file.  The veteran's service 
medical records are unavailable, as May and November 2002 
responses from the National Personnel Records Center (NPRC) 
indicated that the veteran's service medical records were 
destroyed by a fire at the NPRC in 1973.  The veteran 
reportedly does not have any service medical records in his 
possession.  A June 2002 letter advised him of alternate 
forms of evidence to support his claims, and a buddy 
statement is of record.  

The veteran has not been afforded a VA examination to 
evaluate his claimed disabilities.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  

In this case, as will be discussed in greater detail below, 
there is no evidence that the veteran has a current 
disability involving a cyst on the spine, or hypertension.  
As such, a VA examination to evaluate these disabilities is 
not required.  While there is evidence of current left leg 
neuropathy, there is no competent evidence that this 
condition may be related to service.  In this regard, the 
veteran has not reported a continuity of symptomatology 
relating left leg neuropathy to service.  Cf. Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Thus, the Board finds 
that VA examinations regarding a cyst on the spine, 
hypertension, and left leg neuropathy are not warranted.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Cyst on the Spine

As a preliminary matter, the Board notes that it is incumbent 
upon VA to afford the veteran's claims heightened 
consideration due to the unfortunate loss of his service 
medical records.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran has consistently reported that he had a cyst 
removed from his spine shortly after his separation from 
service in 1954.  The veteran has indicated that the 
physician who performed the surgery retired from practice 
many years ago, that he was deceased, and that documentation 
of this surgery could not be found.  The veteran has 
submitted a receipt dated in February 1955 from Grace 
Hospital in Morganton, North Carolina, which he states is for 
the surgery to remove the cyst from the base of his spine.  
An April 1996 private treatment report notes in the veteran's 
past medical and surgical history that he had incision and 
drainage of an abscess at the base of his spine, presumably a 
pilondial cyst.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

While the veteran has described removal of a cyst from the 
base of his spine in 1954, the medical records do not reflect 
any complaints regarding, or treatment for residuals of this 
cyst removal since that time.  In his most recent statement 
regarding the cyst, in August 2005, the veteran described a 
painful abscess on the base of his spine which developed 
during service.  He stated that the cyst had to be removed 
within a few weeks of separation from service, and that the 
physician who performed the procedure was deceased and all 
medical records were disposed of.  He did not describe any 
current complaints regarding the previous cyst removal.  

In this case there has been no competent diagnosis of a 
current disability regarding removal of a cyst on the spine.  
While the veteran has reported development of a cyst on the 
base of his spine during service, a successful service 
connection claim requires evidence of current disability at 
the time of claim, as opposed to some time in the past.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The 
presence and removal of a cyst on the spine over 45 years 
before the veteran filed his claim for service connection 
cannot satisfy the first element of the claim.

Because the evidence is to the effect that the veteran does 
not have current disability involving a cyst on the spine, 
the preponderance of the evidence is against the claim.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, and 
the claim of entitlement to service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Hypertension

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present as defined in 
VA's Schedule for Rating Disabilities (rating schedule).  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  

The rating schedule requires that hypertension or isolated 
hypertension be confirmed by readings taken two or more times 
on at least three different days; and defines hypertension as 
existing when systolic readings are consistently 160 or more, 
with a diastolic reading of less than 90, or when diastolic 
readings are predominantly 90 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  

An April 1979 record of treatment notes right arm blood 
pressure of 178/100 and left arm blood pressure of 180/96.  
The diagnosis included hypertensive cardiovascular disease.  
The veteran was treated with medication.  By treatment in 
April 1981 his blood pressure was normal and had been running 
normal for a while.  

VA and private treatment records from May 2001 to August 2004 
include findings of and treatment for hypertension, however, 
almost all blood pressure readings are normotensive.  The 
only hypertensive blood pressure readings since the veteran's 
May 2001 claim of entitlement to service connection are from 
June 2001 and July 2004.  The June 2001 private treatment 
record notes blood pressure of 160/64.  In July 2004 the 
veteran had a stress test. His blood pressure response was a 
normal resting blood pressure with appropriate response.  The 
maximum blood pressure reading was 166/88.  

Despite the findings of hypertension in April 1979, June 
2001, and as the maximum blood pressure reading during a 
stress test in July 2004, the remainder of the VA and private 
treatment records document normotensive blood pressure 
readings.  Most recently, at treatment following the July 
2004 stress test, blood pressure was 138/78.  

Medical records since service do not indicate current 
hypertension as defined in the rating schedule.  While these 
records include the April 1979 blood pressure readings with 
diastolic readings of 90 or greater, and two blood pressure 
readings with systolic readings of 160 or more with diastolic 
readings less than 90, these records also include numerous 
blood pressure readings with systolic readings less than 160 
and diastolic readings less than 90.  Because the medical 
evidence does not reveal systolic readings consistently 160 
or more, with a diastolic reading of less than 90, or 
diastolic readings predominantly 90 or more, the veteran does 
not have hypertension as defined by VA.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

As a layperson, the veteran is not competent to diagnose 
hypertension or to provide an opinion regarding medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Service connection for certain chronic disabilities, 
including hypertension, may be established on a presumptive 
basis by a showing that the disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

If a chronic disease is identified in service and at any time 
after service, service connection is presumed.  If there were 
not sufficient observations to identify the chronic disease 
in service, if continuity of symptomatology is required.  
38 C.F.R. § 3.303(b).

In this case, the earliest medical evidence of hypertension 
is the April 1979 blood pressure reading discussed above, 
almost 25 years after separation from service.  As there is 
no medical evidence of hypertension in the year following 
separation from service, the Board cannot entertain a grant 
of presumptive service connection.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

Because the evidence is to the effect that the veteran does 
not have current hypertension, the preponderance of the 
evidence is against the claim.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application, and the claim of entitlement 
to service connection must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

IV.  Left Leg Neuropathy

Private treatment records from August 1999 to August 2002 
include complaints of numbness and tingling in the left leg, 
with diagnoses of peripheral neuropathy of the left lower 
extremity.  Thus, the first element of a successful service 
connection claim is satisfied.  

As the veteran's service medical records are unavailable, 
there is no evidence of left leg neuropathy in service.  
However, service connection may be granted for any disease 
initially diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran has claimed that his left leg neuropathy is the 
result of the exposure to herbicides, DDT, and other 
chemicals during service.  In support of his claim, he 
submitted a December 2000 "buddy statement" in which a 
fellow servicemember described the use of chemicals in their 
unit's sleeping bags and clothing.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.309.  

The veteran has not asserted service in the Republic of 
Vietnam, rather, he claims that he was exposed to herbicides, 
DDT, and other chemicals during service along the 
demilitarized zone (DMZ) in Korea.  The Department of Defense 
(DOD) has identified specific units which were assigned or 
rotated to areas near the DMZ where herbicides were used 
between April 1968 and July 1969.  If it is determined that a 
veteran who served in Korea during this time period belonged 
to one of the units identified by DOD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) 
will apply.  See VA Adjudication and Procedure Manual, M21-1 
MR, Part VI, Chapter 2, Section. B.  

If the veteran instead either belonged to a different unit 
located in Korea during this time period, or served in one of 
the units identified by DOD between September 1, 1967 and 
August 31, 1971, but not during 1968 or 1969, then herbicide 
exposure will represent a factual determination to be 
established on a case-by-case basis.  See id.  

The veteran had service in Korea, but this s was not during 
the period when DOD reported the use of Agent Orange.  The 
veteran separated from service in November 1954, 
approximately 14 years before the use of Agent Orange began.  
Without service during the requisite time period, the 
presumption of exposure cannot be applied.  

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Stefl v. Nicholson, 
No. 04-2192 (U.S. Vet. App. Mar. 27, 2007); see also Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

In this case, service connection for left leg neuropathy must 
be denied as there is no medical evidence of a nexus between 
this condition and service.  

At treatment in March 2001 the veteran complained of tingling 
and "sunburn" type feelings on the tops of his legs from 
the knees while lying in bed only.  Pulses in the lower 
extremities were intact bilaterally.  The physician noted 
that, upon clinical examination, there was no obvious reason 
for the veteran's symptoms, but that they may in some way be 
related to the compressed disc in his back.  

Electrodiagnostic testing of the left lower extremity 
conducted in September 2001 resulted in findings of sensory 
and motor polyneuropathy of the axon-loss type.  The 
physician noted that this type of neuropathy can be seen in 
numerous conditions, including chemotherapy induced 
neuropathy and medication induced neuropathy.  The physician 
noted that the veteran had been on Lescol for many years.  He 
indicated, however, that he was not certain of the etiology 
of the veteran's peripheral neuropathy, nor was he familiar 
with the drug Lescol.  

At treatment on the same date, the physician noted the 
results of electrodiagnostic testing and opined that the 
veteran's neuropathy was most likely not secondary to his 
chemotherapy, since his chemotherapy was complete in 1996 and 
if a patient develops chemotherapy induced neuropathies it is 
most likely to start during or shortly after chemotherapy.  

At treatment in April 2002, the physician noted that the 
veteran continued to have symptoms of numbness and tingling 
in the left lower extremity, which had been improved with 
regular walking and increased exercise.  The physician noted 
that the neuropathy had started two years ago, and that the 
veteran had previously been treated with Chlorambucil in 
1996, which does not have a profile of causing neuropathy.  
Therefore, the physician opined that, due to the timing and 
presentation of the veteran's symptoms, his neuropathy was 
not related to his previous chemotherapy treatment.  

Therefore, review of the record reveals no competent medical 
evidence linking the left leg neuropathy to service.  In 
addition, the veteran has not reported a continuity of 
symptomatology of left leg neuropathy.  Rather, at treatment 
in December 2001, the veteran stated that he had been 
experiencing pain and numbness in the left leg for one year.  

The veteran himself has made the claim that his left leg 
peripheral neuropathy is related to service, to include 
exposure to herbicides, DDT, and other chemicals during 
service.  However, as a layperson, he is not competent to 
express an opinion as to medical causation, as he has neither 
claimed, nor shown, that he is a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Thus, in the absence of any medical evidence of a nexus 
between left leg neuropathy and service the claim must be 
denied.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cyst on the spine is 
denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for left leg neuropathy is 
denied.  


REMAND

As noted above, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).  The Court has held that the threshold 
for getting an exam is rather low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The record includes current findings of non-Hodgkin's 
lymphoma, mild airflow obstruction, chronic obstructive 
pulmonary disease (COPD), anxiety and depression, bundle 
branch block, and degenerative disc disease in the spine.  
While there are no current medical findings of right hand 
tremors, a record of treatment from September 1983 reflects 
that the veteran had carpal tunnel release in July and that 
he still had a minimal tremor in the right hand.  An October 
1983 letter from the veteran's physician indicated that the 
right hand tremor remained.  At treatment in January 1984, 
the veteran's physician noted that a new medication had not 
helped relieve the tremor; and that the right hand tremor was 
a problem the veteran would apparently have to live with.  
The veteran has continued to report symptoms of a right hand 
tremor.  He is competent to report these symptoms.  Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

The veteran has reported a continuity of symptomatology of 
these conditions since service.  The report of a continuity 
of symptomatology serves to trigger VA's duty to provide an 
examination.  Duenas v. Principi, 18 Vet. App. 512 (2004).  

In an April 2001 letter, Dr. Powell stated that the veteran's 
non-Hodgkin's lymphoma could have been caused by exposure to 
pesticides, herbicides, chemicals, and toxic substances while 
on duty in Korea.  In a March 2002 letter, Dr. Seagle opined 
that the veteran's anxiety and panic attacks could have been 
a result of exposure to pesticides, herbicides, chemicals, 
toxic substances, and stress in service.  

While these opinions suggest a link between non-Hodgkin's 
lymphoma and anxiety and the veteran's reported exposure 
chemicals in service, the opinions are simply too speculative 
to grant service connection.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a medical nexus).  

Examinations are needed so that a medical professional can 
review the record and provide a competent opinion as to 
whether or not the veteran has current non-Hodgkin's 
lymphoma, a right hand tremor, breathing problems, anxiety 
and depression, a heart condition with bundle branch block, 
and degenerative arthritis of the back related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examination(s) to evaluate his non-
Hodgkin's lymphoma, a right hand tremor, 
breathing problems, anxiety and 
depression, a heart condition with bundle 
branch block, and degenerative arthritis 
of the back.  The examiner(s) should 
review the claims file and note such 
review in the examination report or in an 
addendum.  

The examiner(s) should provide an opinion 
as to whether the veteran has current 
non-Hodgkin's lymphoma, a right hand 
tremor, breathing problems, anxiety and 
depression, a heart condition with bundle 
branch block, and degenerative arthritis 
of the back and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that any of these 
disabilities began during, or are 
otherwise the result of a disease or 
injury, during service, to include the 
veteran's reported exposure to DDT and 
other chemicals.  The examiner(s) should 
offer a complete rationale for all 
opinions given.  

2.  Then, the AOJ should re-adjudicate 
the claims.  If any claim remains denied, 
the AOJ should issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


